Citation Nr: 1220032	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-39 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disability.

2.  Entitlement to service connection for an eye disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to a right ankle disability.

4.  Entitlement to service connection for right ankle disability.  

5.  Entitlement to service connection for insomnia, flashbacks, nightsweats and fatigue. 

6.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.   

7.  Entitlement to service connection for bilateral leg disability.

8.  Entitlement to service connection for a headache disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with dysthymic disorder.

9.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD with dysthymic disorder.  

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for bilateral shoulder disability. 

13.  Entitlement to service connection for bilateral foot disability.

14.  Entitlement to service connection for bilateral hip disability.   

15.  Entitlement to service connection for heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from October 1960 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio, known as the Tiger Team.  The Winston-Salem, North Carolina RO has jurisdiction. 

In a May 2004 rating decision, the RO denied service connection for a chronic skin condition.  Additional evidence by way of VA treatment records was submitted within a year of this decision and the RO again denied service connection for this disability in a March 2007 rating decision.  However, the Veteran filed a statement with respect to this issue in February 2008 indicating that he had experienced skin problems since service.  As this new and material evidence was submitted within one year of the March 2007 rating decision, it is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Accordingly, as the prior rating decisions in May 2004 and March 2007 are not final, the Board must consider this issue on the merits.  See 38 C.F.R. § 3.156(b).  

Further ,the U. S. Court of Appeals for Veterans Claims (Court) has found that the use of 'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issues on appeal have been recharacterized as set forth on the front page of this decision to include all possible associated disabilities.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an eye disability, a right ankle disability, a skin disability, a bilateral leg disability, bilateral hearing loss, tinnitus, bilateral shoulder disability, bilateral foot disability, bilateral hip disability and heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2005 rating decision denied entitlement to service connection for an eye disability, diagnosed as glaucoma, and a right ankle disability, which was appealed by the Veteran; the RO issued a statement of the case in August 2007, but the Veteran failed to file a substantive appeal, new and material evidence was not received during the appeal period, and the RO closed the appeal.

2.  Evidence received since the February 2005 rating decision in connection with the claims for an eye disability, diagnosed as glaucoma, and a right ankle disability, is not cumulative or redundant of evidence of record in February 2005, and relates to an unestablished fact necessary to substantiate the claims.

3.  Insomnia, flashbacks, nightsweats and fatigue are manifestations of the Veteran's service-connected PTSD with dysthymic disorder.

4.  A headache disability was not manifested during the Veteran's active duty service; is not the result of a disease or injury in service; and is not causally related to, or aggravated by, the Veteran's service-connected PTSD with dysthymic disorder. 

5.  Sleep apnea was not manifested during the Veteran's active duty service; is not the result of a disease or injury in service; and is not causally related to, or aggravated by, the Veteran's service-connected PTSD with dysthymic disorder. 


CONCLUSIONS OF LAW

1.  The February 2005 rating decision, which denied entitlement to service connection for eye disability, diagnosed as glaucoma, and a right ankle disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).
	
2.  New and material evidence has been received since the February 2005 rating decision denying service connection for eye disability, diagnosed as glaucoma, and a right ankle disability, and, thus, the issues are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for insomnia, flashbacks, night sweats and fatigue have been met as manifestations of the service-connected PTSD with dysthymic disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).

4.  The criteria for service connection for headache disability have not been met, to include as secondary to service-connected PTSD with dysthymic disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

5.  The criteria for service connection for sleep apnea have not been met, to include as secondary to service-connected PTSD with dysthymic disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board is reopening the eye and right ankle disability claims; further evidence is not required to substantiate this element of the claim.  

Similarly, with respect to the issue of service connection for insomnia, flashbacks, night sweats and fatigue, there is no need to undertake any review of compliance with the VCAA and implementing regulations since the full benefit sought by the Veteran is being granted by this decision. 

In pre-adjudication letters dated in February and April 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for a headache disability and sleep apnea on a direct and secondary basis.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the February and April 2008 letters complied with this requirement. 

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the February and April 2008 letters. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment and personnel records and all of the identified post-service private medical records as well as VA treatment records. 

Under the VCAA, VA is obliged to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was not afforded a VA examination for headache disability and sleep apnea.  As discussed below, there is no evidence linking these disabilities directly to service.  The Veteran has not reported that these disabilities were present in service and he has not reported a continuity of symptomatology beginning in service.  There is no other evidence of a direct link between the claimed disabilities and service.  

There is also no competent evidence indicating any association between the claimed disabilities and the Veteran's service-connected PTSD.  See McLendon, 20 Vet. App. 79 (2006).  For purposes of determining whether an examination is needed, the evidence of such a link need not be competent, but it must be sufficient.  The Veteran's mere assertions that these disabilities are secondary to his PTSD are insufficient to trigger VA's duty to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a veteran's assertion that one condition was caused by another is insufficient to trigger VA's duty to provide an examination).  Accordingly, a medical examination or opinion is not required.
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal with respect to a headache disability and sleep apnea is thus ready to be considered on the merits.

II.  New and Material Evidence for Eye Disability and Ankle Disability Claims

The present appeal includes the issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for an eye disability and a right ankle disability.  Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In a February 2005 rating decision, the RO denied service connection for an eye disability, diagnosed as glaucoma, and a right ankle disability.  The Veteran filed a notice of disagreement with respect to these issues and the RO issued a statement of the case in August 2007.  However, the Veteran failed to submit a substantive appeal.  New and material evidence was not received within the appeal period and, thus, the provisions of 38 C.F.R.  § 3.156(b) are not applicable.  Under these circumstances, the Board must find that the February 2005 rating decision is final.  38 U.S.C.A. § 7105(c).  

Since the February 2005 rating decision, additional evidence has become part of the record, including additional VA treatment records, private treatment records and statements from the Veteran.  In statements of record, the Veteran has indicated that he has experienced problems with his eyes and ankles since service.  The Veteran is competent to report a continuity of observable symptoms since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Of note, private treatment records show that the Veteran has been diagnosed with numerous other eye disabilities besides glaucoma.  
  
In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court, interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

Evidence submitted since the February 2005 rating decision is new and material.  The evidence is not redundant of evidence already in the record in February 2005, and the evidence relates to the unestablished fact of whether the Veteran has eye and ankle disabilities related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issues of entitlement to service connection for an eye disability and a right ankle disability are reopened.  38 U.S.C.A. § 5108.

III.  Service Connection Issues

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310(b) (2011) provides that VA will not concede aggravation of a nonservice-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  

Insomnia, Flashbacks, Nightsweats and Fatigue

The Veteran is seeking service connection for insomnia, flashback, night sweats and fatigue, as associated with his service-connected PTSD with dysthymic disorder.  The RO granted service connection for PTSD with dysthymic disorder in a January 2012 rating decision and a assigned a 100 percent disability rating.  

The Diagnostic and Statistical Manual, Fourth Edition (DSM-IV) provides that symptoms of PTSD include flashbacks, recurrent distressing dreams, and difficulty falling or staying asleep.  VA treatment records show that the Veteran's own PTSD symptoms included recurrent nightmares and flashbacks.  An October 2011 VA examination also showed that the Veteran reported flashbacks, chronic insomnia, and distressing dreams that caused night sweats.    

The evidence of record shows that the Veteran does exhibit flashbacks associated with PTSD and he also suffers from insomnia, night sweats and fatigue due to nightmares and sleep disturbances.  In sum, these symptoms are all manifestations of his PTSD.  In turn, when resolving all benefit of the doubt in the Veteran's favor, the Board finds that service connection is warranted for insomnia, flashbacks, night sweats and fatigue as manifestations of his service-connected PTSD.  See 38 U.S.C.A. § 5107(b)

Headache Disability and Sleep Apnea

Although service treatment records show complaints of numerous unrelated disorders, they are silent with respect to any complaints associated with headaches or sleep apnea.  Significantly, a September 1968 service examination prior to discharge is silent with respect to any findings of a chronic headache disability or sleep apnea.  In his contemporaneous medical history, the Veteran expressly denied frequent or severe headaches as well as any symptoms pertaining to sleep apnea.  

Current VA and private treatment records many years after service do show that the Veteran has chronic headaches and sleep apnea.  However, nothing in these records link these disabilities directly to service or to his service-connected PTSD with dysthymic disorder.  

In fact, there is no medical evidence of record linking either of these disabilities to service or to the Veteran's service-connected PTSD with dysthymic disorder.  The Veteran has not reported having had pertinent symptoms in service, nor has he reported a continuity of symptomatology beginning in service.  There is no other evidence of a direct link between headaches or sleep apnea and service.

The Veteran has asserted that his current headache disability and sleep apnea are secondary to PTSD.  With the exception of the Veteran's assertions and a statement from his spouse, there is no evidence linking these disabilities to his service-connected PTSD with dysthymic disorder.  

While the Veteran can report certain symptoms pertaining to these disabilities, it would require medical expertise to say that a headache disorder or sleep apnea was caused or aggravated by the service connected PTSD.

Given that the Veteran and his spouse are not shown to have any special medical expertise, the Board must find that they are not competent to give a medical opinion as to whether his headache disability and sleep apnea are secondary to his service-connected PTSD with dysthymic disorder.  Only a medical professional could render such an opinion.  

The Veteran's mere assertions that his headaches and sleep apnea are secondary to his PTSD are insufficient to trigger the low threshed for providing an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a veteran's assertion that one condition was caused by another is insufficient to trigger VA's duty to provide an examination).  It follows that their assertions would be insufficient to cross the higher threshold for actually establishing service connection.

There is no competent evidence that the Veteran's headaches and sleep apnea are proximately due to, or aggravated by his service-connected PTSD with dysthymic disorder.  There is no evidence showing that these disabilities are simply symptoms or manifestations of his PTSD.  In sum, the Board must find that service connection is also not warranted under a secondary theory of entitlement.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for service connection for a chronic headache disability and sleep apnea, under a direct and secondary basis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an eye disability.  To that extent, the appeal is granted. 

New and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disability.  To that extent, the appeal is granted.

Service connection for insomnia, flashbacks, night sweats and fatigue is granted.

Service connection for headache disability and sleep apnea is denied.


REMAND

The Veteran asserts that his right ankle disability, bilateral leg disability, bilateral shoulder disability, bilateral foot disability and bilateral hip disability are due to performing parachute jumps in service.  Service treatment and personnel records show that the Veteran was a paratrooper.  Service treatment records do show that in December 1963 the Veteran reported feeling sore and stiff from a hard landing after jumping.  The Veteran also complained of left foot pain in September 1967.  Moreover, the Veteran has reported continuing symptomatology since service.  Thus, given that the Veteran was a paratrooper in service and in light of his lay statements, the duty to provide an examination is triggered.  38 U.S.C.A. § 5103A(d).  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Examinations are needed to determine whether the claimed disabilities are related to the reported jump injuries in service.

The Veteran has also reported eye problems since service, when he was injured in the face.  Service treatment records document numerous instances where he reported problems with his eyes.  

The Veteran has also claimed that his hearing loss and tinnitus are due to noise exposure in service, namely from riding in airplanes and helicopters during jumps as well as combat noise exposure from rockets and mortar attacks.  Current treatment records show that the Veteran has eye disabilities as well as bilateral hearing loss.  Examinations are needed to determine whether current eye and hearing loss disabilities are related to the injuries and symptoms reported in service.  

The Veteran has also reported a skin rash since service that he attributes to herbicides exposure.  The evidence of record clearly shows that the Veteran was stationed in Vietnam and, in turn, is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f).  Service personnel records also show that his military occupational specialty was chemical specialist.  His reports of a continuity of symptomatology trigger the need for a VA examination to determine the etiology of any currently manifested skin disability.  

The Veteran is also seeking service connection for a heart disability.  During the course of the appeal, VA regulations were amended to include ischemic heart disease, including coronary artery disease, as a presumptive disability due to herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2011); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  Nevertheless, the current medical evidence of record is unclear as to whether he currently suffers from ischemic heart disease.  Thus, the Veteran should also be afforded a VA examination to determine whether he currently suffers from ischemic heart disease, which would be presumed due to herbicide exposure.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination to determine whether any current right ankle, leg, shoulder, foot or hip disability is related to a disease or injury in service.  The claims file and any relevant records in Virtual VA must be made available to the examiner for review.   

The examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that any of these disabilities are related to service, to include participating in parachute jumps.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of in-service injuries and symptoms and symptoms since service. 

The absence of supporting treatment records is not a sufficient reason, by itself, for rejecting the Veteran's reports.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.

3.  The Veteran should be scheduled for an examination to determine whether any current eye disability is the result of a disease or injury in service.   

The claims file and relevant records in Virtual VA must be made available to the examiner for review.  

The examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current eye disability is related to service.  

In forming the opinion, the examiner should address the incidents of eye complaints documented in the service treatment records.  A detailed rationale for all opinions expressed should be furnished.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of in-service injuries and symptoms and symptoms since service. 

The absence of supporting treatment records is not a sufficient reason, by itself, for rejecting the Veteran's reports.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.


4.  The Veteran should be scheduled for a VA audiological examination with a licensed audiologist to determine whether any current manifested hearing loss or tinnitus is the result of a disease or injury in service.   

The claims file must be made available to the examiner for review.  

The examiner should report the extent of current hearing loss and whether the Veteran has current tinnitus.  

After examining the Veteran and reviewing the claims file, the examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current hearing loss or tinnitus is related to noise exposure during service, including combat exposure as well as noise from airplanes and helicopters during parachute jumps.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of in-service injuries and symptoms and symptoms since service. 

The absence of supporting treatment records is not a sufficient reason, by itself, for rejecting the Veteran's reports.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.



5.  The Veteran should be scheduled for an appropriate VA skin examination to determine whether any currently manifested skin disability is related to a disease or injury in service.  

The claims file must be made available to the examiner for review.  

The examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current skin disability is related to service, to include his duties as a chemical specialist and exposure to herbicides.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of in-service injuries and symptoms and symptoms since service. 

The absence of supporting treatment records is not a sufficient reason, by itself, for rejecting the Veteran's reports.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.

6.  The Veteran should be scheduled for a cardiology examination to assess whether he has a current heart disease, including ischemic heart disease.  

The claims file must be made available to the examiner for review.  

The examiner should determine whether the Veteran has ischemic heart disease, to include coronary artery disease; and whether any other heart disease or condition is related to a disease or injury in service.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of in-service injuries and symptoms and symptoms since service. 

The absence of supporting treatment records is not a sufficient reason, by itself, for rejecting the Veteran's reports.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.

7.  The agency of original jurisdiction (AOJ) should review the examination reports to ensure that the above questions have been answered with an adequate rationale furnished.  Appropriate action should be taken to remedy any deficiencies in the examination reports. 

8.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be issued.  Thereafter, the case should be returned to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


